Citation Nr: 0211311	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  97-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for deep-vein 
thrombosis.

3.  Entitlement to service connection for renal dysfunction.

4.  Entitlement to a disability evaluation in excess of 60 
percent for arteriosclerotic heart disease (ASHD), including 
hypertension.

5.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

6.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

7.  Entitlement to an initial increased (compensable) rating 
for scar on the left leg, donor site.

8.  Entitlement to an increased (compensable) rating for 
iritis.

9.  Entitlement to an effective date earlier than June 6, 
1996, for a grant of service connection for prostatitis.

10.  Entitlement to an effective date earlier than May 28, 
1996, for a grant of service connection for diabetes 
mellitus.

(The issue of entitlement to service connection for skin 
cancers is also on appeal but it will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and Mr. D.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to April 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  It was remanded by the Board in May 1999 and May 2000 
for additional development.

Video conference hearings were conducted in September 1999 
and March 2002 before the undersigned Members of the Board.  
The transcripts of both hearings have been made part of the 
record.

The following issues will be held in abeyance at this time:  
(1) entitlement to an initial increased rating for traumatic 
arthritis of the cervical spine, rated as 10 percent 
disabling from May 1, 1985, through March 7, 1995, currently 
rated as 20 percent disabling; (2) entitlement to an 
increased rating for arthritis of both knees, currently 
evaluated as 20 percent disabling, to include whether 
separate ratings are appropriate; (3) entitlement to an 
earlier effective date for a grant of service connection for 
arthritis of the knees; (4) entitlement to an earlier 
effective date for a grant of a 60 percent rating for ASHD; 
(5) entitlement to an earlier effective date for a grant of a 
total rating based on individual unemployability; (6) and 
entitlement to an earlier effective date for the assignment 
of a 100 percent schedular rating for service-connected 
disabilities.

The veteran is hereby notified that the Board is undertaking 
additional development on the issue of entitlement to service 
connection for skin cancers.  This additional development is 
being undertaken pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the issues 
being reviewed on appeal in this decision have been made by 
the agency of original jurisdiction.

2.  The veteran expressed his desire to withdraw his appeal 
of his claim for service connection for pulmonary 
tuberculosis in March 2002, before a decision by the Board 
was issued on this particular issue.

3.  It is not shown that the deep vein thrombosis for which 
the veteran received medical care in December 1996 has 
recurred and developed into an actual chronic disability, nor 
is it shown that the claimed disability had its onset during 
service or is proximately due or the result of a service-
connected disability.

4.  It is not shown that the veteran's episodes of passing 
stones, which started more than nine years after service, is 
causally related to service or proximately due to service-
connected disabilities.

5.  It is not shown that the service-connected ASHD, 
including hypertension, is currently manifested by chronic 
residual findings of congestive heart failure, or angina on 
moderate exertion; that it precludes more than sedentary 
employment; that a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or that 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

6.  The veteran expressed his desire to withdraw his appeal 
of his claim for an increased rating for diabetes mellitus in 
March 2002, before a decision by the Board was issued on this 
particular issue.

7.  The service-connected bilateral hearing loss has been 
manifested throughout the pendency of this appeal by average 
puretone thresholds ranging between 12 and 48 decibels in the 
right ear, average puretone thresholds ranging between 10 and 
46 decibels in the left ear, and speech discrimination, or 
recognition scores ranging between 84 and 100 percent in the 
right ear and between 86 and 100 percent in the left ear.

8.  It is not shown that the service-connected left leg scar, 
donor site, is poorly nourished, with repeated ulceration, or 
tender and painful on objective demonstration, or that it 
produces limitation of the function of the left leg.

9.  The veteran expressed his desire to withdraw his appeal 
of his claim for an increased rating for iritis in March 
2002, before a decision by the Board was issued on this 
particular issue.

10.  The RO received the veteran's original claim for service 
connection for prostatitis on June 6, 1996, and an informal 
claim for this particular benefit had not been filed prior to 
that date.

11.  The RO received the veteran's original claim for service 
connection for diabetes mellitus on May 28, 1996, and an 
informal claim for this particular benefit had not been filed 
prior to that date.


CONCLUSIONS OF LAW

1.  The appeal with regard to the claim of entitlement to 
service connection for pulmonary tuberculosis has been 
withdrawn.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 
20.204(b) (2001).

2.  Entitlement to service connection for deep-vein 
thrombosis is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2001).

3.  Entitlement to service connection for renal dysfunction 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).

4.  A rating in excess of 60 percent for ASHD, including 
hypertension, is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Part 4, Diagnostic Code 7005 
(1997); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.104, Part 4, 
Diagnostic Code 7005 (2001).

5.  The appeal with regard to the claim of entitlement to a 
rating in excess of 20 percent for diabetes mellitus has been 
withdrawn.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 
20.204(b) (2001).

6.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.85-4.87a, Part 4, Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.85-4.87, Part 4, Diagnostic Code 6100 
(2001).

7.  An initial compensable rating for the scar on the left 
leg, donor site, is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118, Part 4, Diagnostic 
Codes 7803, 7804, 7805 (2001).

8.  The appeal with regard to the claim of entitlement to a 
compensable rating for iritis has been withdrawn.  38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.204(b) (2001).

9.  There is no legal entitlement to an effective date 
earlier than June 6, 1996, for a grant of service connection 
for prostatitis.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400(b)(2) (2001).

10.  There is no legal entitlement to an effective date 
earlier than May 28, 1996, for a grant of service connection 
for diabetes mellitus.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, while 
the present appeal was still pending, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(hereinafter, "the VCAA"), currently codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
The VCAA is applicable to all claims filed on or after the 
date of its enactment, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is 
therefore applicable to the claims on appeal.
 
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to most claims filed before that date but 
not decided by the VA as of that date.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

The VA has already fulfilled its re-defined notice and duty 
to assist requirements as it pertains to the veteran's claims 
hereby being reviewed on appeal.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  Specifically, it is noted that the veteran has been 
advised, in multiple written communications from the RO 
issued throughout the pendency of this appeal, of its actions 
to develop the record, of the need for the veteran to submit 
specific types of competent evidence that would substantiate 
his claims on appeal, and of the specific reasons for denying 
his claims for VA benefits.  The RO also notified the 
veteran, by letter dated September 14, 2001, of the enactment 
of the VCAA, of VA's re-defined duties to assist and notify 
him under the VCAA, and of the need for him to notify VA of 
the existence of any other evidence pertinent to the matters 
on appeal that has yet to be secured.  In that letter, the 
veteran was also specifically advised to help VA obtain any 
additional evidence by providing identifying data on any such 
additional records.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

The record further shows that the veteran has been afforded 
opportunities to provide testimony in support of his appeal, 
which he has done, at RO hearings that were conducted in July 
1997 and May 1998, and at the above mentioned video 
conference hearings of September 1999 and March 2002.  The RO 
has also scheduled the veteran for multiple VA medical 
examinations, in order to clarify the severity of his 
service-connected disabilities, and the veteran has not 
pointed out to any additional evidence that is pertinent to 
his appeal that may be available but not yet part of the 
record.  Thus, no additional assistance to the veteran is 
necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issues on 
appeal listed as issues numbers 1 through 4, 7, and 9 through 
13, have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, 
another remand or a request for further development of these 
particular issues would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  

Legal criteria

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well, and when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2001).

Service connection may also be granted, on a presumptive 
basis, for cardiovascular-renal diseases, even if not 
diagnosed during service, if they are shown to be manifested 
to a degree of at least 10 percent within the one-year period 
immediately following a veteran's separation from active 
military service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2001).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2001).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2001).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2001).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2001).  
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (A claimant 
may limit the scope of an appeal to less than maximum 
benefits by expressly indicating an intent that adjudication 
of certain specific claims not proceed at a certain point in 
time.  When he or she does that, neither the RO nor the Board 
has authority to adjudicate those specific claims, absent a 
subsequent request or authorization from the claimant or his 
or her representative).  See also Hanson v. Brown, 9 Vet. 
App. 29, 31 (1996) (When a claim is withdrawn by a veteran, 
it ceases to exist; it is no longer pending and it is not 
viable).

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
1991).

Entitlement to service connection for pulmonary tuberculosis

At the March 2002 videoconference hearing, the veteran stated 
that he wished to withdraw his claim for service connection 
for pulmonary tuberculosis.  This decision of the veteran to 
terminate his appeal of this particular issue was reduced to 
writing, as shown on page two of the transcript of said 
hearing.  As of that date, the Board had not yet promulgated 
a final decision on his appeal.

Because the veteran has clearly expressed his desire to 
terminate his appeal for benefits, because he has done so in 
writing, and because the Board had not yet promulgated a 
decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal of 
the issue of entitlement to service connection for pulmonary 
tuberculosis have been satisfied.  38 C.F.R. § 20.204(b) 
(2001).  Accordingly, further action by the Board on this 
particular matter is not appropriate, and the appeal should 
be dismissed.  38 U.S.C.A. § 7105(d) (West 1991).

Entitlement to service connection for deep-vein thrombosis

A review of the record reveals no evidence or diagnosis of 
deep-vein thrombosis during service.  The veteran did 
complain, at the time of his separation physical examination 
in December 1984, of cramps in his legs, which he further 
described as numbness in his right ankle for one year, for 
which he had sought no medical treatment.  However, the 
medical examination of his vascular system and lower 
extremities at that time was entirely negative.

VA and private medical records produced since shortly after 
the veteran's discharge from active duty (which include VA 
medical examination reports dated in July 1985; VA heart 
diseases and hypertension examination reports dated in April 
1995; private medical records reflecting heart surgeries 
performed in February 1996; and a May 1996 diseases of the 
heart VA examination report) show no evidence of the 
manifestation of deep vein thrombosis.

Private medical records dated in December 1996 reveal the 
first and only diagnosis of and treatment for deep-vein 
thrombosis in the record.  According to these medical 
records, the veteran, a 63-year old individual with a history 
of coronary artery disease (CAD) and coronary artery bypass 
surgery, was admitted with complaints of left-sided lower 
extremity edema, with pain, and right chest pain with 
shortness of breath.  He also complained of significant 
discomfort and pain in the left foot and left calf.  Tests 
conducted during this admission revealed decreased flow in 
the deep vein of the left leg and possible thrombosis of the 
anterior and posterior tibial vein.  Deep venous thrombosis 
was diagnosed.

The veteran filed his claim for service connection for this 
disability in January 1997, requesting that his new diagnosis 
of deep vein thrombosis be "acknowledged" by VA.  The RO 
denied the claim in a March 1997 rating decision, based on 
the absence of evidence of inservice onset of this disability 
and a nexus between the diagnosed disability and service.  
The veteran appealed this decision to the Board.

On VA diseases of the heart medical examination in September 
1997, it was noted that the veteran's medical history 
included an acute episode of thrombophlebitis, with deep 
venous thrombosis of the left lesser saphenous venous system 
in December 1996, for which the veteran had been initially 
treated with Heparin intravenously, and subsequently treated 
with temporary Coumadin therapy.  The veteran was noted to 
have no known history of pulmonary embolism, varicosities, 
stasis ulcers, arterial insufficiency, gangrene, amputations, 
or intermittent claudication.  More importantly, it was noted 
that the veteran denied any current symptomatology relative 
to his venous system.  The examination in this regard was 
negative, and the pertinent diagnosis was listed as follows:

Status post acute thrombophlebitis with 
deep venous thrombosis of the left lesser 
saphenous venous system without 
recurrence or current symptomatology.

At the September 1999 videoconference hearing, the veteran 
acknowledged that his deep venous thrombosis was first 
diagnosed in December 1996 but argued that he believed that 
this particular disability was secondary to his already 
service-connected ASHD.

The report of an October 2000 VA ultrasound of the veteran's 
left leg arteries reveals the following findings, impression, 
and diagnostic code:

U/S OF ARTERIES OF LEFT LOWER EXTREMITY:  
There appeared to be normal color flow 
and velocity through the left [common 
femoral artery], [superficial femoral 
artery], popliteal artery and the 
posterior tibial arteries.

Impression:  NORMAL STUDY.

Primary Diagnostic Code:  NORMAL.

More recent medical records in the file, to include the 
reports of VA diabetes mellitus and heart diseases 
examinations conducted in March 2001, are devoid of evidence 
showing recurrence of the deep-vein thrombosis that was 
diagnosed in December 1996.

At the March 2002 videoconference hearing, the veteran 
testified about his having been treated for deep-vein 
thrombosis in December 1996.

In a VA Form 9 that he filed in October 2001, the veteran 
stated that a doctor told him that the episode of deep vein 
thrombosis that he suffered in 1996 was secondary to a 
combination of factors, the primary one being his service-
connected ASHD and diabetes mellitus.  He therefore believed 
that this disability should be service-connected.  Shortly 
thereafter, in another typewritten statement that he filed, 
this time in November 2001, the veteran argued that his 
contentions were "not without merit" and that accepted 
medical principles did not reject the premise that his deep 
venous thrombosis could readily be attributable to ASHD.

As indicated earlier, service connection may be granted for 
disability shown to have been incurred during service, or 
proximately due to or the result of a service-connected 
disease or injury.  In this case, it is not shown that the 
disability for which the veteran is seeking service 
connection had its onset during service, nor is there any 
competent evidence in the files demonstrating that the 
claimed disability is proximately due or the result of a 
service-connected disability, to include the service-
connected ASHD and diabetes mellitus.  The veteran has 
introduced the theory of secondary service connection, but 
there is no competent evidence in the files supporting that 
theory, nor has the veteran claimed that he is a medical 
expert, capable of rendering medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  More importantly, 
there is no competent evidence in the files of the current 
manifestation of the claimed disability:  The veteran is 
claiming service connection for a medical condition that the 
record reveals was acute and transitory.

In short, the Board finds that it is not shown that the deep 
vein thrombosis for which the veteran received medical care 
in December 1996 has recurred and developed into an actual 
chronic disability, nor is it shown that the claimed 
disability had its onset during service or is proximately due 
to or the result of a service-connected disability.  In view 
of this finding, the Board concludes that entitlement to 
service connection for deep-vein thrombosis is not warranted.



Entitlement to service connection for renal dysfunction

A review of the record reveals no evidence of renal 
dysfunction, or associated symptomatology, during service.  
At the time of his separation medical examination in December 
1984, the veteran denied ever having had, or currently 
having, frequent or painful urination and kidney stones or 
blood in his urine.  The medical examination of the veteran's 
abdomen, viscera, anus, rectum, and genitourinary system was 
entirely negative, and it was further noted that rectum and 
prostate were normal to digital exam and that stools were 
negative for occult blood.

Private medical records dated in October and November 1994 
reveal an admission due to severe right ureteral colic, which 
was confirmed to represent symptoms of a right lower ureteral 
calculus (stone).  It was noted that the veteran had no 
previous history of renal calculi, and that the stone passed 
spontaneously during this admission.  Follow-up intravenous 
urogram after the passage of the stone was interpreted as 
"completely normal showing no obstruction."

In a June 1996 statement, a private urologist commented on 
his treatment of the veteran's prostatism, and mentioned, 
incidentally, that the veteran's history was significant, 
from an urologic point of view, in that he had passed 
ureteral calculi in November and December 1994.  This 
specialist also stated that, currently, an intravenous 
pyelography revealed no evidence of stones or obstruction and 
a renal ultrasound revealed "no evidence of mass in this 
area."

In July 1997, the veteran filed a claim for service 
connection for renal dysfunction.  Shortly thereafter, he was 
scheduled by the RO for a VA medical examination of his 
genitourinary system, which was conducted in September 1997.  
The report of this examination reveals a history, provided by 
the veteran, of several episodes of ureteral calculi, all of 
them on the right side.  The veteran said that he had passed 
all the stones spontaneously and that there had been no 
surgical intervention or ureteral stone extraction.  The 
episodes of ureteral calculi dated back to 1994, and the most 
recent one had been in July 1997.  At the time of the 
examination, however, the veteran was "completely free from 
episodes of ureteral colic."  The abdominal examination was 
negative, and there was no costovertebral angle (CVA) or 
suprapubic tenderness.  There were no calculi present, no 
requirement of catheter drainage, no evidence of infection, 
and no involvement of the other kidney.  Urinalysis was 
negative, and creatinine was "1."  The pertinent diagnosis 
was listed as right ureteral calculi, spontaneously passed.  
Also, the examiner offered the following additional comment:

At this time, there is no renal 
dysfunction.  Creatinine is normal.  
Electrolytes are within normal limits.

The RO denied the claim in a February 1998 rating decision, 
which the veteran appealed to the Board.  The basis of the 
denial was, essentially, the lack of evidence of a current 
disability, and the lack of evidence of a nexus between the 
claimed disability and service or a service-connected 
disability.

In his April 1998 Notice of Disagreement (NOD) with the above 
denial, the veteran said that he disagreed with the VA 
examiner's conclusion that there was no evidence of renal 
dysfunction, as the veteran believed that a lumbosacral spine 
X-Ray obtained contemporaneously with the VA renal 
examination, indicating the presence of a 2-mm calcification 
overlying the upper pole of the right kidney, revealed 
otherwise.  That X-Ray report is of record.

In September 1998, the veteran submitted photocopies of 
medical records that he believed supported his belief that he 
did suffer from renal dysfunction.  These records include a 
June 1996 private medical record indicating that the veteran 
had passed stones in November and December 1994 and showing 
several diagnoses including one that appears to read "past 
history [of] stones."  It also includes a private medical 
record dated in July 1998 showing complaints of left flank 
pain similar to the pain felt during the past episodes of 
stones, and a negative urine culture.  Several days later, in 
August 1998, it was noted that the veteran had passed a 
stone.  Also, the veteran included an April 1995 VA 
laboratory test report, on which he wrote a note indicating 
that the results in this report were similar to results found 
in July 1998 by his urologist, who had found him to be 
suffering from renal colic that day, that he (the veteran) 
had passed a stone in August 1998, and that this evidence 
showed that he still suffered from renal dysfunction.

At the videoconference hearings of September 1999 and March 
2002, the veteran in essence restated his contentions of 
record to the effect that he believed that, notwithstanding 
the VA examiner's opinion of September 1997, he did suffer 
from renal dysfunction and that he believed that this 
condition, should be service-connected as secondary to his 
service-connected ASHD, with hypertension.

The Board acknowledges the veteran's belief that, based on 
his having passed stones at least once after the September 
1997 VA medical examination, he currently suffers from renal 
dysfunction.  The fact is, however, that a physician 
indicated, in September 1997, that the veteran had a history 
of passing stones but that here was no evidence of actual 
renal dysfunction in the veteran.  Whether this conclusion 
could change based on evidence of the veteran having passed 
stones at least once after that opinion was issued is 
irrelevant for purposes of this claim because the fact 
remains that the earliest symptoms of this claimed disability 
started in October 1994, when more than nine years had 
elapsed since the veteran's separation from active military 
service (and the presumptive period for service connection of 
a cardiovascular-renal disease had elapsed), and there was no 
evidence noted during service of the manifestation of renal 
dysfunction, nor complaints of associated symptoms.  The 
veteran's contentions that the claimed renal dysfunction 
should be considered secondary to his service-connected ASHD 
with hypertension are based on his belief that that should be 
the case.  There is no competent evidence in the files, 
however, supporting this specific lay contention and the 
Board finds no reason to further develop the record in this 
regard, in the absence of a reasonable possibility of a 
favorable outcome.

In short, the Board finds that it is not shown that the 
veteran's episodes of passing stones, which started more than 
nine years after service, constitute a renal dysfunction 
disability, and that this claimed disability is causally 
related to service or proximately due to service-connected 
disabilities.  In view of this finding, the Board concludes 
that service connection for renal dysfunction is not 
warranted.



Entitlement to a rating in excess of 60 percent for
ASHD, including hypertension

A review of the record shows that service connection was 
originally granted for hypertension in an October 1985 rating 
decision, which assigned a 10 percent rating effective from 
May 1985.  Thereafter, the RO re-classified the service-
connected disability as ASHD, with hypertension, granted a 
temporary total rating based on hospitalization, and 
increased the 10 percent rating to the current rating of 60 
percent after the expiration of the temporary total rating.  
This was accomplished in a December 1996 rating decision, 
which the veteran appealed to the Board.

The medical evidence on which the RO based its decision of 
December 1996 included private medical records reflecting a 
diagnosis of ASHD and the performance of cardiac 
catheterization and three-vessel coronary artery bypass 
grafting (CABG) in January 1995; an April 1995 VA diseases of 
the heart examination report showing diagnoses of essential 
vascular hypertension and ASHD with CAD, post-operative CABG 
and current cardiac functional capacity Class II; private 
medical records reflecting a March 1996 left heart 
catheterization, selective coronary arteriograms and left 
ventricular angiogram, due to complaints of unstable angina; 
and a May 1996 VA diseases of the heart examination report 
revealing non-specific T-wave abnormality on 
electrocardiogram, normal chest X-Rays, and diagnoses of 
ASHD, with chronic angina, and hypertension, not controlled 
on medication.

The report of a March 1997 VA ultrasound study of the carotid 
arteries reveals an impression of normal parameters and 
normal scan.

A September 1997 private echocardiogram report was 
interpreted as revealing a calcified aortic valve, mild 
aortic stenosis, with minimal [changes], normal left 
ventricular function, and mild aortic insufficiency.

On VA hypertension examination in September 1997, the 
examiner stated that no abnormal findings were noted.  The 
following blood pressure readings were reported:  148/83 and 
118/78 in the right and left arms, respectively, in the 
sitting position; 162/88 and 170/86 in the right and left 
arms, respectively, in the supine position; and 154/82 and 
184/78 in the right and left arms, respectively, in the 
standing position.

On VA diseases of the heart examination in September 1997, no 
dyspnea was noted at rest, there was no cyanosis or clubbing, 
and the examination of the veteran's heart was "essentially 
noncontributory" except for Grade III/IV systolic murmur, 
loudest over the aortic region.  A cardiac stress test was 
not done or believed to be clinically indicated at the time 
of the examination.  No diagnosis was rendered.

On VA diseases of the arteries examination in September 1997, 
the veteran gave a history of ASHD with CAD, post-operative 
bypass graft.  He also said that he had suffered from ASHD 
since 1983, and that he had had an acute myocardial 
infarction in 1986.  A history of calcified aortic valve with 
mild aortic stenosis and mild aortic insufficiency, a 
questionable history of rheumatic fever during childhood, 
were also noted.  There was no history of atrial 
fibrillation, no known cardiopulmonary resuscitation, 
cardioversion, or pacemaker insertion.  The veteran 
complained of exertional dyspnea upon ambulation in excess of 
one average block at average speed on the level.  The veteran 
said that he slept on one pillow without paroxysmal nocturnal 
dyspnea or orthopnea.  He had occasional palpitations and 
occasional effort or stress-induced precordial anginal chest 
pain, relieved with nitroglycerin sublingually, as needed.  
There was no chronic cough or asthmatic wheezing.  Regarding 
his hypertension, the veteran said that he had had it since 
1967, and that he experienced frequent generalized headaches 
and frequent orthostatic dizziness.  He also mentioned a past 
history of syncope, with no recurrence since 1993.

The report of the above medical examination further shows 
that an echocardiogram was abnormal, suggestive of an old 
inferior myocardial infarction, with minor T-wave changes in 
the inferolateral region suggestive of inferolateral 
myocardial ischemia. CBC (carbenicillin complete blood count) 
and prostate-specific antigen (PSA) studies were normal.  The 
pertinent diagnoses were listed as follows:

1.  ASHD with CAD; status post 
[percutaneous transluminal coronary 
angioplasty] and CABG; chronic congestive 
heart failure, well controlled with 
current management; cardiac functional 
capacity, class III; mild aortic stenosis 
and mild aortic insufficiency (pending 
echocardiogram).

2.  Essential vascular hypertension (on 
therapy).

A VA chest X-Ray report dated in November 1998 reveals the 
following findings and impression:

CHEST:  Heart appears at upper limits of 
normal with normal background 
vasculature.  Lung fields are free of 
active infiltrates.  Visualized bony 
structures are normal in appearance.  
There has been a prior median sternotomy.

Impression:  No active chest disease.

Primary diagnostic code:  MINOR 
ABNORMALITY.

The reports of VA diabetes mellitus and heart medical 
examinations conducted by a single physician in March 2001 
reveal that a review was done of the evidence contained in 
the veteran's claims files, to include the Board remands and 
the examiner's prior examination of the veteran in September 
1997.  The VA examiner noted the medications that the veteran 
was currently taking and stated that the veteran's known 
history of hypertension was being well controlled with 
current management, which also led to his experiencing only 
occasional anginal chest pain.  The veteran reported 
exertional dyspnea upon ambulation in excess of one block at 
an average speed.  The veteran was also known to have an 
aortic systolic murmur, and aortic sclerosis, by previous 
echocardiogram.  It was further noted that there was also a 
history of rheumatic fever, and that the veteran's cardiac 
findings may be partly due to rheumatic heart disease in 
association with ASHD and CAD.  The examiner opined that the 
veteran's service-connected cardiovascular disability was 
"[e]ssentially unchanged since ... [the] previous C&P 
examination."

On examination, the above reports reveal blood pressure 
readings of 143/82 in the sitting position, 128/66 in the 
supine position, and 128/78 in the standing position.  The 
hypertension was presently well controlled with current 
management.  There was no dyspnea or orthopnea at rest, nor 
clubbing or cyanosis.  There was a grade IV/VI systolic 
murmur, noticed at the aortic region.  The heart appeared of 
average size on percussion.  It had a normal rate and rhythm.  
Its sounds were of good quality, with no rubs or thrills, and 
no neck vein distention.  Arterial pulses were of a fair 
quality and equal, bilaterally.  A metabolic equivalent (MET) 
of four was estimated, and the examiner noted that there was 
no clinical evidence of congestive heart failure at the time 
of the examination.  The pertinent diagnosis was listed as 
ASHD with CAD, status post CABG, with known aortic sclerosis 
and the possibility of rheumatic heart disease.

A private medical record dated in May 2001 reflecting a 
follow-up cardiac consultation reveals a blood pressure 
reading of 112/74, normal palpation of the heart, normal 
blood pressure in two or more extremities, and normal carotid 
arteries, abdominal aorta, and femoral arteries, and an 
assessment of aortic stenosis, with increased cardiac murmur, 
transient ischemic attacks, and CAD, status post CABG.  An 
echocardiogram of the same date was interpreted as revealing 
normal left ventricular size and preserved left ventricular 
function with moderate to severe aortic stenosis.

It is noted that the veteran's testimonies at the 
videoconference hearings of September 1999 and March 2002 
were essentially to the effect that he believes that an 
earlier effective date should be assigned for the 60 percent 
rating that was granted by the RO in December 1996.  The 
issue of entitlement to an earlier effective date for the 
grant of a 60 percent rating for this disability is one of 
the issues hereby on appeal that is being held in abeyance at 
this time, pending additional action and development by the 
RO on other issues, as requested in the remand section that 
immediately follows this decision.

As regards to the issue of entitlement to a rating in excess 
of 60 percent for the service-connected ASHD, with 
hypertension, the Board first notes that the regulations 
addressing service-connected disabilities of the 
cardiovascular system were amended during the pendency of 
this appeal.  Thus, the veteran has the right to have his 
claim evaluated under the sets of regulations that existed 
prior to and after the amendment, and to have his claim 
finally adjudicated under the set of rating criteria that 
benefits him the most.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313  (1991).

Under the old rating criteria, a rating of 60 percent was 
warranted for ASHD, following typical history of acute 
coronary occlusion or thrombosis, or with history of 
substantiated repeated anginal attacks, and more than light 
manual labor not feasible.  38 C.F.R. § 4.104, Part 4, 
Diagnostic Code 7005 (1997).  A total (100 percent) rating 
was warranted during and for six months following acute 
illness from coronary occlusion or thrombosis, with 
circulatory shock, etc., and, thereafter, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion, or more than sedentary employment 
precluded.  Id.

Under the new rating criteria, a 60 percent rating may be 
warranted for ASHD or CAD when there has been more than one 
episode of acute congestive heart failure in the past year; 
when a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or when there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent; and a total (100 
percent) rating may be warranted when there is evidence of 
chronic congestive heart failure; when a workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or when there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Part 4, Diagnostic Code 7005 (2001).

Diagnostic Code 7101 of the Schedule addresses service-
connected hypertensive vascular disease, and it provides for 
ratings ranging between 10 and 60 percent, depending on the 
severity of the disability.  This diagnostic code also 
underwent revision in 1998.  See, and compare 38 C.F.R. 
§ 4.104, Part 4, Diagnostic Code 7101 (1997), and 38 C.F.R. 
§ 4.104, Part 4, Diagnostic Code 7101 (2001).  It will not be 
further discussed, nor considered at this time because, as 
noted earlier, the veteran's cardiovascular disability has 
been re-classified under the diagnostic code that more 
appropriately describes his service-connected cardiovascular 
disability, i.e., the one addressing ASHD and CAD.  A benefit 
higher than 60 percent would not be possible under Diagnostic 
Code 7101 because 60 percent is the maximum rating allowed 
under this regulation.  A separate rating under this code 
would not be possible either due to the clear prohibition, 
established by 38 C.F.R. § 4.14 ("avoidance of 
pyramiding"), of rating a service-connected disability under 
different diagnoses.

The record shows that the veteran's cardiovascular disability 
is currently manifested by symptoms that include an aortic 
systolic murmur, high blood pressure readings, and dyspnea on 
exertion.  VA has duly recognized the severity of this 
disability by granting the current rating of 60 percent.  The 
record, however, also reveals that the veteran's known 
history of hypertension is being well controlled with current 
management, and that he has only occasional anginal chest 
pain.  More importantly, the record does not show that there 
are chronic residual findings of congestive heart failure, or 
angina on moderate exertion; that the service-connected ASHD 
precludes more than sedentary employment; that a workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or that there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  In view of these findings the Board concludes that 
a rating in excess of 60 percent for ASHD, including 
hypertension, is not warranted.

Entitlement to an increased rating for diabetes mellitus,
currently evaluated as 20 percent disabling

At the March 2002 videoconference hearing, the veteran stated 
that the rating of 20 percent for his diabetes mellitus was 
correct and that he was only seeking an earlier effective 
date.  His obvious wish to withdraw his claim for an 
increased rating for diabetes mellitus was reduced to 
writing, as shown on pages 29 and 30 of the transcript of 
said hearing.  As of that date, the Board had not yet 
promulgated a final decision on his appeal.

Because the veteran has clearly expressed his desire to 
terminate his appeal for benefits, because he has done so in 
writing, and because the Board had not yet promulgated a 
decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal of 
the issue of entitlement to an increased rating for diabetes 
mellitus have been satisfied.  38 C.F.R. § 20.204(b) (2001).  
Accordingly, further action by the Board on this particular 
matter is not appropriate, and the appeal should be 
dismissed.  38 U.S.C.A. § 7105(d) (West 1991).

Entitlement to a compensable rating for bilateral hearing 
loss

Service connection for bilateral hearing loss was granted in 
a December 1996 rating decision, in which a rating of zero 
percent was assigned, effective from May 1985.  The 
assignment of a zero percent rating was based on the results 
of a VA audiological evaluation that was conducted in July 
1985, revealing average puretone thresholds of 12 and 10 
decibels in the right and left ears, respectively, and 
bilateral speech discrimination scores of 100 percent.

The veteran appealed the above rating decision and he 
essentially contends, on appeal, that his bilateral hearing 
loss should be rated higher than zero percent disabling.  
Since he has appealed the initial rating assigned upon an 
award of service connection for bilateral hearing loss, the 
entire body of evidence is for equal consideration.  This 
essentially means that, consistent with the facts found, the 
rating assigned may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

On VA audiological re-examination in January 1997, the 
veteran complained of difficulty understanding speech, 
primarily in the presence of competing background noise, and 
stated that his hearing loss was progressively becoming 
worse.  An otoscopic inspection of his ear canals prior to 
testing was essentially unremarkable, and the following 
puretone thresholds, in decibels, and the average threshold 
figure, also in decibels, were reported:





HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
65
85
45
LEFT
15
15
70
75
44

Word recognition (speech discrimination) scores were 96 
percent, bilaterally.  The examiner opined that the veteran 
had a moderate high frequency bilateral sensorineural hearing 
loss, that the speech thresholds were in agreement with 
puretone responses, bilaterally, and that the word 
recognition scores were excellent in both ears.

On VA audio-ear disease examination in September 1997, the 
veteran said that his hearing had deteriorated since his 
separation from service in 1985.  He also said that, at his 
VA audiological evaluation eight months earlier, he had been 
encouraged by the examiner to guess at words, and that he 
guessed that he just got them right by chance.  The examiner 
clarified the veteran's allegation by indicating the 
following:

Actually part of the patient's paradigm 
is that patients are told to guess at the 
correct words even if they don't 
understand them.  This is a normal part 
of the convention for hearing testing.  
[The veteran] gets quite emotional about 
things in general.

The above examiner found normal auricles, canals, and 
drumheads, and clear middle ear and mastoids, and rendered an 
impression of noise-induced hearing loss with tinnitus.

At the September 1999 videoconference hearing, the veteran 
essentially restated his contentions of record to the effect 
that he believed that his bilateral hearing loss was much 
more severe than evaluated and that, consequently, a 
compensable rating was warranted.  He also said that he did 
not wear hearing aids, although he had been advised to do so.  
(See transcript of this hearing, pages 48-49).

On VA audiological evaluation in April 2000, the following 
puretone thresholds, in decibels, and the average threshold 
figure, also in decibels, were reported:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
65
95
48
LEFT
20
15
75
75
46

Word recognition (speech discrimination) scores were 88 
percent, bilaterally, and the examiner opined that there had 
been no significant change in the veteran's hearing loss 
other than for a slight decrease at 250 Hz in both ears and 
at 8000 Hz in the left ear.

The veteran's hearing capabilities were re-examined by VA in 
March 2001.  According to the report of this audiological 
evaluation, the veteran said that he had been wearing hearing 
aids since May 2000 and that he had difficulty understanding 
speech in the presence of competing background noise without 
the use of hearing aids.  He also reported difficulty hearing 
his television set and the telephone.  On audiological 
evaluation, the following puretone thresholds, in decibels, 
and the average threshold figure, also in decibels, were 
reported:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
70
90
48
LEFT
10
10
75
85
45

Word recognition (speech discrimination) scores were 84 and 
86 percent for the right and left ears, respectively.  The 
examiner also stated that middle-ear impedance measurements 
were indicative of normally functioning middle ears and that 
standard puretone audiological procedures had revealed a 
moderate to profound high frequency bilateral sensorineural 
hearing loss.  He also indicated that speech reception 
thresholds were in agreement with puretone responses, 
bilaterally. 

At the March 2002 videoconference hearing, the veteran's 
representative questioned the validity of the rating scales 
used by VA, but did not offer any competent evidence 
supporting his argument and acknowledged that he was not an 
audiological expert.  (See transcript of this hearing, pages 
31 through 34.)

At the outset, the Board notes that the VA regulations 
addressing the rating of service-connected hearing loss were 
amended in 1999, that is, during the pendency of this appeal.  
Therefore, VA must consider both the old and new regulations, 
and apply those most favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991).  Neither set of 
regulations, however, is more favorable to the veteran than 
the other in this particular case, insofar as the regulations 
were amended only to ensure that current medical terminology 
and unambiguous criteria were used, and to reflect current 
medical advances.  The tables used to assign the Roman 
numerals and, then, to assign the appropriate disability 
rating, were not changed.  The amended regulations do include 
additional provisions that pertain to hearing loss of 55 
decibels or more in each of the four specified frequencies 
(i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing loss 
with a puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86(a), (b) (2001).  These provisions are not pertinent in 
this case because the veteran has neither hearing loss of 55 
decibels in all four respective frequencies, nor a 30 decibel 
loss at 1000 Hertz and a 70 decibel loss at 2000 Hertz in his 
right ear.  Thus, overall, the Board is of the opinion that 
the outcome of this case is the same under either set of 
regulations.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average puretone hearing threshold level, as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d) (2001).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2001).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e) (2001).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

In applying the above cited data obtained in July 1985 
(puretone thresholds of 12 and 10 decibels for the right and 
left ears, respectively, with speech discrimination scores of 
100 percent, bilaterally) and January 1997 (puretone 
thresholds of 45 and 44 decibels for the right and left ears, 
respectively, with speech discrimination scores of 96 
percent, bilaterally) to Table VI of the Schedule, the Roman 
numeric designation of I is the appropriate designation for 
each of the veteran's ears.  38 C.F.R. § 4.85, Table VI 
(2001).  When the formula in Table VII for determining the 
actual rating is applied to these numeric designations, the 
result is a noncompensable (0 percent) disability rating.  38 
C.F.R. § 4.85, Table VII  (2001).  

In applying the data obtained in April 2000 (puretone 
thresholds of 48 and 46 decibels for the right and left ears, 
respectively, with speech discrimination scores of 88 
percent, bilaterally) and March 2001 (puretone thresholds of 
48 and 45 decibels for the right and left ears, respectively, 
with speech discrimination scores of 84 and 86 percent for 
the right and left ears, respectively) to Table VI of the 
Schedule, the Roman numeric designation of II is the 
appropriate designation for each of the veteran's ears.  38 
C.F.R. § 4.85, Table VI (2001).  When the formula in Table 
VII for determining the actual rating is applied to these 
numeric designations, the result is, again, a noncompensable 
(0 percent) disability rating.  38 C.F.R. § 4.85, Table VII  
(2001).

Accordingly, there is no basis for assigning a compensable 
rating for the veteran's bilateral hearing loss at any point 
in time in the present case.

The Board is certainly cognizant of the veteran's argument to 
the effect that his bilateral hearing loss is severe, and of 
his belief that it should therefore be rated higher than zero 
percent disabling.  However, the Board is bound in its 
decisions by applicable provisions of law and regulations.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 19.5 (2001).  The assignment of disability ratings for 
hearing impairment is derived from a mechanical application 
of the Schedule to numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
mandated mechanical application of the Schedule to the 
numeric designations assigned based on the reported 
audiometric evaluations does not warrant a compensable 
rating.

In view of all of the above, the Board concludes that a 
compensable disability rating for bilateral hearing loss is 
not warranted.

Entitlement to an initial compensable rating for scar on the 
left leg, donor site

Service connection was granted for a left saphenous donor 
site scar on the left leg in a February 1996 rating decision.  
A noncompensable rating was assigned for the scar, based on 
the fact that an April 1995 VA diseases of the heart 
examination report revealed well-healed scars of a CABG that 
was performed in January 1995.  The veteran appealed the 
noncompensable rating assigned in this rating decision.  
Since he appealed the rating assigned in an original grant of 
service connection, the potential for staged ratings, as per 
Fenderson, is of consideration.

On VA diseases of the arteries and veins medical examination 
in September 1997, the service-connected scar on the 
veteran's left leg, residual of donor graft, was described as 
"well-healed [CABG] donor sites of left leg without 
complications or current symptomatology."  The diagnosis was 
listed as well-healed donor sites from CABG, left saphenous 
venous system, without current symptomatology.

The VA examiner who subscribed the above report also 
subscribed a scars examination report, on the same date, 
essentially restating his findings as reported above and 
adding that "[n]o unusual findings were noted."

At the March 2002 videoconference hearing, the veteran 
acknowledged that his claimed difficulties were "not [with] 
the scar itself," but with his deep venous problems in that 
area, which he believed were related to this service-
connected disability.  (See transcript of this hearing, pages 
34-35.)

The Schedule provides for a single, maximum rating of 10 
percent for superficial scars that are poorly nourished, with 
repeated ulceration (Diagnostic Code 7803); and for 
superficial scars that are tender and painful on objective 
demonstration (Diagnostic Code 7804).  38 C.F.R. § 4.118, 
Part 4, Diagnostic Codes 7803, 7804 (2001).  Also, scars that 
produce additional disability are to be rated based on 
limitation of function of the part affected.  See 38 C.F.R. 
§ 4.118, Part 4, Diagnostic Code 7805 (2001).

The Board acknowledges the veteran's belief that he suffers 
from a disability of his left lower extremity that is related 
to his scar.  The symptoms to which the veteran is referring 
seem to be actually symptoms of the deep vein thrombosis for 
which he is seeking service connection, and that is an issue 
that was already discussed elsewhere in this decision.  The 
scar itself, however, has been described as well healed and 
productive of no complications or symptomatology.  More 
importantly, there is no objective evidence in the files 
showing that the service-connected scar is poorly nourished, 
with repeated ulceration, or tender and painful on objective 
demonstration, or that it produces limitation of the function 
of the left leg.  In view of this finding, the Board 
concludes that an initial compensable rating for the service-
connected scar on the left leg, donor site is not warranted.

Entitlement to a compensable rating for iritis

At the March 2002 videoconference hearing, the veteran stated 
that he accepted the noncompensable rating assigned for his 
iritis and that he therefore wished to withdraw his claim for 
a compensable rating for that disability.  This decision to 
terminate his appeal of this particular issue was reduced to 
writing, as shown on page 35 of the transcript of said 
hearing.  As of that date, the Board had not yet promulgated 
a final decision on his appeal.

Because the veteran has clearly expressed his desire to 
terminate his appeal for benefits, because he has done so in 
writing, and because the Board had not yet promulgated a 
decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal of 
the issue of entitlement to a compensable rating for iritis 
have been satisfied.  38 C.F.R. § 20.204(b) (2001).  
Accordingly, further action by the Board on this particular 
matter is not appropriate, and the appeal should be 
dismissed.  38 U.S.C.A. § 7105(d) (West 1991).

Entitlement to an effective date earlier than June 6, 1996,
for a grant of service connection for prostatitis

A review of the record reveals that the veteran's original 
claim for service connection for prostatitis was received at 
the RO on June 6, 1996, more than 11 years after the 
veteran's separation from active military service.  By rating 
decision dated in December 1996, the RO granted service 
connection for prostatitis, after finding in the record 
evidence of treatment for prostatitis since the veteran's 
period of active military service.  An effective date of June 
6, 1996, the date of the receipt of the veteran's claim for 
service connection, was assigned.

On appeal, the veteran does not contend that he filed a 
formal claim for service connection for prostatitis prior to 
June 6, 1996.  Rather, he essentially contends that the fact 
that his prostatitis was shown during service warrants 
recognition by VA that his service medical records should be 
considered an informal claim for service connection for 
prostatitis and that, accordingly, the correct effective date 
of the grant of service connection is May 1, 1985, the day 
immediately following his last day of active duty.  (See, in 
this regard, statements submitted by the veteran on VA Forms 
9 received at the RO in January and July 1998; page 37 of the 
transcript of testimony offered by the veteran at a May 1998 
RO hearing; page 42 of the transcript of the September 1999 
videoconference hearing; and page 11 of the transcript of the 
March 2002 videoconference hearing).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.400 (2001).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection, a claim re-opened 
after final disallowance, or a claim for increase "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2001).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2001).  (emphasis added).

The effective date of a grant of direct service connection 
will be the date following separation from active military 
service or the date when entitlement arose, if the claim is 
received within one year after the veteran's separation from 
active service.  Otherwise, the effective date will be the 
date of receipt of the claim, or the date when entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2) 
(2001).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above (§ 5110 and § 5101) "clearly establish that an 
application must be filed."  Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 
(1992).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2001).  An informal claim is 
any communication or action indicating an intent to apply for 
one or more VA benefits.  38 C.F.R. § 3.155(a) (2001).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

It is undisputed that the veteran did not file a formal claim 
for service connection within the one-year period immediately 
following his discharge from active duty:  he did so on June 
6, 1996, when more than 11 years had elapsed since his 
separation from active military service.  Therefore, an 
earlier effective date could only be granted in this case if 
it were shown that the veteran submitted an informal claim 
for service connection for prostatitis any time prior to June 
6, 1996.
The record shows that the veteran did not do so:  An informal 
claim was not submitted under § 3.155 because no 
communication was ever filed prior to June 6, 1996 indicating 
the veteran's intent to apply for service connection for 
prostatitis.  An informal claim must identify the benefit 
sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) 
(noting that VA "is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995), for the proposition that VA is not required to 
do a "prognostication" or "conjure up" issues that were 
not raised by the appellant, but to review issues reasonably 
raised by the substantive appeal).  These cases make it 
evident that a veteran's service medical records cannot be 
construed as constituting an informal claim for service 
connection.  A claimant still has to let it be known, in some 
way, that he is seeking service connection for a particular 
disability before it can be concluded that any statement to 
that effect is considered an informal claim.

An informal claim was not submitted under 38 C.F.R. § 3.157 
either because, insofar as the veteran had not been granted 
service connection for prostatitis prior to June 6, 1996, the 
mere review of medical records dated prior to that date could 
not be construed as an informal claim under § 3.157."  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In other 
words, had this been a claim for an increased rating for an 
already service-connected disability and had the file 
included medical evidence showing treatment for such 
disability prior to June 6, 1996, then the Board could have 
found that that record constituted an informal claim for an 
increased rating.

Having determined that the veteran's claim for service 
connection for prostatitis was submitted on June 6, 1996, a 
finding as to when entitlement to this benefit arose is 
unnecessary insofar as, per the applicable regulation, only 
an effective date later than June 6, 1996, could be 
warranted:  As indicated earlier, the effective date in cases 
such as the one currently under review shall be the date of 
the filing of the claim or the date when entitlement arose, 
whichever is later.

The Board notes that the multiple statements offered by the 
veteran throughout the pendency of this appeal regarding his 
claims for earlier effective dates for several grants of VA 
benefits appear to show another theory by the veteran 
supposedly entitling him to effective dates back to May 1, 
1985, i.e., a theory based on entitlement based on the 
December 1996 rating decision having been issued partly to 
correct several CUEs in an October 1985 rating decision.  The 
fact is, however, that the issues that were corrected in that 
rating decision, based on CUE, did not include the issue of 
service connection for prostatitis, which the veteran had not 
raised at any time prior to June 6, 1996.  Therefore, 
consideration of the VA earlier effective date regulations 
specifically addressing decisions corrected based on CUE is 
unnecessary in this case.

In short, the record shows that the RO received the veteran's 
original claim for service connection for prostatitis on June 
6, 1996, and that an informal claim for this particular 
benefit had not been filed prior to that date.  In view of 
this finding, the Board concludes that there is no legal 
entitlement to an effective date earlier than June 6, 1996, 
for a grant of service connection for prostatitis.

Entitlement to an effective date earlier than May 28, 1996,
for a grant of service connection for diabetes mellitus

A review of the record reveals that the veteran's original 
claim for service connection for diabetes mellitus was 
received at the RO on May 28, 1996, more than 11 years after 
the veteran's separation from active military service.  By 
rating decision dated in December 1996, the RO granted 
service connection for this disability, after finding in the 
record evidence of treatment for related symptoms and 
concluding that the diabetes mellitus had its onset in 
service.  An effective date of May 28, 1996, the date of the 
receipt of the veteran's claim for service connection, was 
assigned.

On appeal, the veteran does not contend that he filed a 
formal claim for service connection for diabetes mellitus 
prior to May 28, 1996.  Rather, he contends that the fact 
that his diabetes mellitus was shown during service warrants 
recognition by VA that his service medical records should be 
considered an informal claim for service connection for 
diabetes mellitus and that, accordingly, the effective date 
of the grant of service connection should be retroactive to 
May 1, 1985, the day immediately following his last day of 
active duty.  (See, in this regard, statements submitted by 
the veteran on VA Forms 9 received at the RO in January and 
July 1998; page 35 of the transcript of testimony offered by 
the veteran at a May 1998 RO hearing; pages 38-40 of the 
transcript of the September 1999 videoconference hearing; and 
page 9 of the transcript of the March 2002 videoconference 
hearing).

Here again, it is undisputed that the veteran did not file a 
formal claim for service connection for diabetes mellitus 
within the one-year period immediately following his 
discharge from active duty:  he did so on May 28, 1996, when 
more than 11 years had elapsed since his separation from 
active military service.  Therefore, an earlier effective 
date could only be granted in this case if it were shown that 
the veteran submitted an informal claim for service 
connection for diabetes mellitus any time prior to May 28, 
1996.  The record shows that he did not do so:  An informal 
claim was not submitted under § 3.155 because no 
communication was ever filed prior to May 28, 1996 indicating 
the veteran's intent to apply for service connection for 
diabetes mellitus.  An informal claim must identify the 
benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed," and citing Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995), for the proposition that VA is not 
required to do a "prognostication" or "conjure up" issues 
that were not raised by the appellant, but to review issues 
reasonably raised by the substantive appeal).  Again, the 
veteran's service medical records cannot be construed as the 
veteran's filing of an informal claim for service connection 
for diabetes mellitus.

An informal claim was not submitted under 38 C.F.R. § 3.157 
either because, insofar as the veteran had not been granted 
service connection for diabetes mellitus prior to May 28, 
1996, the mere review of medical records dated prior to that 
date could not be construed as an informal claim under 
§ 3.157."  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  In other words, had this been a claim for an 
increased rating for an already service-connected disability 
and had the file included medical evidence showing treatment 
for such disability prior to May 28, 1996, then the Board 
could have found that that record constituted an informal 
claim for an increased rating.

Having determined that the veteran's claim for service 
connection for diabetes mellitus was submitted on May 28, 
1996, a finding as to when entitlement to this benefit arose 
is unnecessary insofar as, per the applicable regulation, 
only an effective date later than May 28, 1996, could be 
warranted:  As indicated earlier, the effective date in cases 
such as the one currently under review shall be the date of 
the filing of the claim or the date when entitlement arose, 
whichever is later.

As indicated earlier, the Board further notes that the 
testimonies offered by the veteran throughout the pendency of 
this appeal regarding his claims for earlier effective dates 
for several grants of VA benefits appear to show a theory 
based on entitlement on account of the December 1996 rating 
decision having been issued partly to correct CUE in an 
October 1985 rating decision.  The fact is, however, that the 
issues that were corrected in that rating decision based on 
CUE did not include the issue of service connection for 
diabetes mellitus, which the veteran had not raised prior to 
May 28, 1996.  Therefore, consideration of the VA earlier 
effective date regulations specifically addressing decisions 
corrected due to CUE is unnecessary in this case.

In short, the record shows that the RO received the veteran's 
original claim for service connection for diabetes mellitus 
on May 28, 1996, and that an informal claim for this 
particular benefit had not been filed prior to that date.  In 
view of this finding, the Board concludes that there is no 
legal entitlement to an effective date earlier than May 28, 
1996, for a grant of service connection for diabetes 
mellitus.


ORDER

1.  The appeal of the claim of entitlement to service 
connection for pulmonary tuberculosis is dismissed.

2.  Service connection for deep-vein thrombosis is denied.

3.  Service connection for renal dysfunction is denied.

4.  A rating in excess of 60 percent for ASHD, including 
hypertension, is denied.

5.  The appeal of the claim of entitlement to an increased 
rating for diabetes mellitus, currently evaluated as 20 
percent disabling, is dismissed.

6.  A compensable rating for bilateral hearing loss is 
denied.

7.  A compensable rating for scar on the left leg, donor 
site, is denied.

8.  The claim of entitlement to a compensable rating for 
iritis is dismissed.

9.  An effective date earlier than June 6, 1996, for a grant 
of service connection for prostatitis is denied.

10.  An effective date earlier than May 28, 1996, for a grant 
of service connection for diabetes mellitus is denied.


	
        _________________________	
	__________________________
	    THOMAS J. DANNAHER	  ROBERT P. REGAN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



_________________________
M. W. GREENSTREET	
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



